Citation Nr: 0708914	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Whether the character of the deceased service person's 
service is a bar to VA benefits.  




WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The former service person had active military service from 
August 1971 to February 1975, terminating in a discharge 
under conditions other-than-honorable (OTH).  He died in 
August 2002; the present appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO administrative decision 
denying the appellant's claim for VA death benefits, based on 
the RO's finding that his discharge was under dishonorable 
conditions.  

The appellant testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in July 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The former service person received an OTH discharge from 
service due to conviction by a civilian court for three 
felony offenses.  

3.  There is no indication that the former service person was 
insane at the time of the commission of the offenses of which 
he was convicted.  

4.  Although the appellant asserts that her husband did not 
commit the felonies of which he was convicted, his felony 
convictions were affirmed by the state Court of Appeals.  



CONCLUSIONS OF LAW

1.  The former service person's other-than-honorable 
discharge was under dishonorable conditions.  38 U.S.C.A. 
§ 5303(a) (West 2002 and Supp. 2006); 38 C.F.R. § 3.12(d)(3) 
(2006).  

2.  The character of the former service person's discharge 
from service is a bar to the payment of VA benefits in this 
case.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 and Supp. 
2006); 38 C.F.R. § 3.12(b) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2004, prior to the issuance of the administrative 
decision on appeal, the RO sent the appellant a notice letter 
informing her that to establish entitlement to VA benefits 
the evidence must show that her deceased husband's service 
was "honorable" rather than "dishonorable."  

The appellant was advised to read the enclosed regulations, 
to tell the RO about the events that led to the veteran's 
discharge, to send the RO documentary evidence supporting her 
statements, and to tell the RO why she thought his service 
should be considered to be "honorable."  She was also 
advised of her entitlement to a personal hearing prior to 
adjudication of her claim.  

The appellant had an opportunity to respond prior to issuance 
of the July 2004 administrative decision on appeal.  The 
Board notes that in fact the appellant requested a hearing 
before the RO, and a hearing was duly scheduled for July 
2004, but the appellant failed to appear.  

The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The May 2004 letter, with follow-up letters in September 2004 
and July 2005, also satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the appellant that VA was 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The September 2004 letter listed the evidence newly received 
by VA that was considered in the Decision Review Officer's 
(DRO's) de novo review.  The July 2005 letter listed the 
evidence considered and asked the appellant to provide the 
necessary contact information and authorization for VA to 
contact any other entities having pertinent evidence for 
inclusion in the record.  

The July 2005 letter specifically asked the appellant, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.   If you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  

After the July 2005 notice letter, which completed VA's 
requirements under VCAA and cured any defects in previous 
letters, the appellant had an opportunity to respond prior to 
the issue of the December 2005 Supplemental Statement of the 
Case (SSOC).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant after the rating action on appeal.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the appellant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

The appellant has not informed VA of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in both service connection claims and increased 
rating claims require VA to notify the claimant of how VA 
determines degree of disability and effective date pertaining 
to the disability.  

In this appeal, the RO sent the appellant a letter in May 
2006 that addressed the Dingess elements cited above (degree 
of disability, and effective date pertaining to the 
disability).  There is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The service personnel records pertaining to the circumstances 
of the former service person's discharge from service have 
been associated with the claims file.  The appellant has also 
been afforded a hearing before the Board.  

The appellant has not shown, and the record does not 
disclose, that there are any government or non-government 
entities that may have existing evidence relevant to the 
claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the question of whether the 
character of her deceased husband's discharge serves to bar 
the appellant's claim for VA death benefits.  


II.  Analysis

Under governing law, a discharge or release from active 
service is considered to have been issued under dishonorable 
conditions in certain circumstances as specified in 38 C.F.R. 
§ 3.12(b).  Acceptance of an undesirable discharge to escape 
trial by general court-martial is considered to be a 
discharge issued under dishonorable conditions.   38 C.F.R. 
§ 3.12(d)(1).  

A discharge under OTH conditions is also considered to be 
under dishonorable conditions if it is determined that it was 
issued because of an offense involving moral turpitude; this 
includes, generally, conviction of a felony.  See 38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(d)(3).  

Finally, a discharge under OTH conditions is also considered 
to be under dishonorable conditions if it is determined that 
it was issued because of persistent and willful misconduct.  
See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d)(4). 

Such discharge is a bar to the payment of benefits unless it 
is found that the servicemember was insane at the time of 
commission of the offense causing such discharge or release, 
unless otherwise specifically provided.   See 38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  

However, a discharge for a minor offense will not be 
considered willful and persistent misconduct, if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  

The service personnel record shows that the former service 
person received nonjudicial punishment for being absent 
without leave on March 21, 1972.  

In October 1972, he was convicted in the Onslow County (North 
Carolina) Superior Court of three felony offenses: breaking 
and entering a store, theft of money and chattels from that 
store and armed robbery.  

The trial court sentenced him to a term of 15 to 20 years for 
the armed robbery conviction and 10-year terms for the 
larceny and breaking-and-entering convictions, with sentences 
to run concurrently.  

In January 1974, a Marine Corps administrative discharge 
review board (DRB) issued findings that the former service 
person had been convicted by civilian authorities of three 
felonies, each of which could be punished under the Uniform 
Code of Military Justice (UCMJ) by confinement in excess of 
one year.  

Although he protested his innocence of the felonies of which 
he had been convicted, the DRB recommended that he be 
discharged for misconduct as manifested by his felony 
convictions.  

Execution of the DRB's recommendation was withheld pending 
review of the criminal conviction by the North Carolina Court 
of Appeals.  In July 1974 the North Carolina Court of Appeals 
issued a decision upholding the convictions by the lower 
court.  The Marine Corps thereupon discharged him in February 
1975 with an undesirable discharge by reason of misconduct.  

It appears that the former service person applied to the 
Marine Corps during his lifetime for an upgrade of his 
discharge.  

An October 1975 response to the former service person from 
the Marine Corps Separation and Retirement Branch notified 
him that the Marine Corps did not have authority to change 
the character or type of discharge issued and advised him 
that if he considered his discharge to be unjust his 
appropriate recourse would be to seek review by the Navy 
Discharge Review Board (NDRB).   There is no indication in 
the file that he subsequently sought NDRB review.  

The former service person died in August 2002 of end stage 
liver disease.  Other significant conditions contributing to 
death were those of polysubstance abuse, chronic pancreatitis 
and peripheral vascular disease.  

In April 2004, the appellant submitted a claim for VA death 
benefits, asserting that the former service person had died 
due to liver disease that was caused by exposure to hepatitis 
in service.  She also stated that she had separated from him 
in 1986, but was still married.  

The appellant asked for a hearing before the RO in support of 
her claim, but she failed to appear for a hearing scheduled 
in July 2004.  The RO thereupon issued the administrative 
decision on appeal, denying VA benefits based on a finding 
that the discharge was due to willful and persistent 
misconduct.  

The appellant testified before the undersigned Veterans Law 
Judge in a July 2006 videoconference hearing to the effect 
that her deceased husband had been released from prison after 
serving approximately 3-1/2 years of his sentence.  The 
appellant testified that he could not have committed the 
felonies of which he was convicted, because he was home with 
her at the time; the crimes were actually committed by other 
persons whom he had allowed to use his car.  For some reason, 
the appellant was not allowed to testify as an alibi witness 
at his trial, so he was wrongfully convicted.  

As noted hereinabove, conviction of a felony is evidence of 
an offense involving moral turpitude.  See 38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(d).  In this case, the former 
service person was convicted of three felonies, and the Board 
accordingly finds that the OTH discharge was under 
dishonorable conditions.  See 38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(d)(3).  

As noted, an OTH discharge may also be found to be under 
dishonorable conditions if the servicemember accepted OTH 
discharge to escape trial by general court-martial or if the 
servicemember's misconduct was willful and persistent.  

However, as the three felony convictions clearly establish 
that the discharge was under dishonorable conditions, the 
Board need not discuss whether those conditions apply in this 
case.  

The Board notes that the former service person contended 
during his lifetime that he did not commit the crimes of 
which he was convicted, and the appellant testified to the 
same effect before the Board.  

However, the felony convictions are shown to have been 
affirmed by the appropriate state appellate court.  The Board 
accordingly has no basis on which to find that the felony 
convictions were erroneous.  

Discharge under dishonorable conditions is a bar to the 
payment of benefits unless it is found that the servicemember 
was insane at the time of commission of the offense causing 
such discharge or release.  See 38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  In this case, there is no such 
evidence; accordingly, the single exception provided for the 
bar to benefits based on discharge under dishonorable 
conditions is not for application.  

The Board accordingly finds that the veteran's discharge from 
service was under dishonorable conditions, and consequently 
constitute a bar to VA benefits as contemplated by 38 C.F.R. 
§ 3.12(a).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. 
§ 3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999) and Alemany v. Brown, 9 Vet. App. 512, 519 (1996).  



ORDER

The appeal is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


